Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Moore on January 24, 2022.
The application has been amended as follows:  See amended claim 6 below.

6. (Currently Amended) The UE of claim 1,
wherein the one or more processors are further configured to cause the UE to:
detect a beam failure condition;
detect, after detection of the beam failure condition, a new valid beam; and
prior to receiving an update from the base station serving the UE
indicating a new beam, switch to the new valid beam for uplink transmissions;
wherein the switch to the new valid beam for uplink transmissions includes a switch to
the new beam for one or more of:
a physical uplink control channel (PUCCH) transmission;
a sounding reference signal (SRS) transmission;
a physical uplink shared channel (PUSCH) transmission; and/or
a physical random-access channel (PRACH) transmission. [[; and]]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467  
January 31, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467